Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1, 3-4, 6, 8, 10-13, 17-19 are allowed. Applicant’s arguments, see remarks, filed 02/08/22, with respect to double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1 and 14 has been withdrawn. 
Applicant’s arguments, see remarks, filed 02/08/22, with respect to 35 U.S.C 112 second paragraph rejection have been fully considered and are persuasive.  35 U.S.C 112 second paragraph rejection of claims 6 and 9 has been withdrawn. 
Applicant’s arguments, see remarks, filed 02/08/22, with respect to 35 U.S.C 103 rejection have been fully considered and are persuasive.  35 U.S.C 103 rejection of claims 1 and 17 has been withdrawn. Rex Gerald, II (U. S. Patent: 8227105) teaches forming electrode by coating metal salt, conductive polymer [column 10 lines 42-57] and nanoparticles on anodized alumina [column 3 lines 46-62, column 4 lines 26-41, column 9 lines 33-end column 10 lines 36-41], and applying metal salt by applying an aqueous solution [column 9 lines 66-end, column 11 lines 1-4]. However, does not teach adding conductive fibers such as CNT’s a, carbon fiber powder or graphite, also adding cathode battery materials (active material). Anodize alumina also has hexagonal pore arrangement [column 5 lines 43-46]. Further search did not result in a reference to reject claims 1 or 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712